DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive. 

Argument: Applicant argues that the disclosure of Link cannot satisfy the broadest reasonable interpretation of a printhead.  Remarks pp. 6-10.

This is not found persuasive because it is unclear from Applicant’s remarks how the structural outlet of Link is any different from the printhead intended and the difference in the alleged broadest reasonable interpretations between the apparatus as claimed and the apparatus as disclosed by Link.  Applicant has not directed the arguments to a claimed structural difference between the two apparatuses.  The print head is not, for example, mounted on a gantry or similar structure for motion and therefore the broadest reasonable interpretation of a print head/additive manufacturing apparatus is simply an outlet/nozzle where particles are deposited.

Argument:  Applicant argues that the Ding reference fails to remedy the deficiencies of Link.  Remarks pp. 10-11.

This is not found persuasive because there are no deficiencies in the disclosure of Link.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743